Citation Nr: 0922556	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of lung 
surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to August 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records 
and to afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for residuals of a lung surgery.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability; (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation; (3) 
an indication that the current disability may be related to 
the in-service event; and, (4) insufficient evidence to 
decide the case.  

The Veteran's service treatment records show that he was 
assessed as having an upper respiratory infection in June 
1979, August 1979, January 1985, November 1985, and January 
1988.  He also sought treatment for upper left chest pain in 
October 1979, and a September 1984 pulmonary function test 
report indicated that the Veteran was experiencing shortness 
of breath on exertion, although ventilation studies revealed 
normal flows and loops.  In September 1985, the Veteran 
complained of bilateral chest pain without shortness of 
breath or a cardiac problem.  It was noted that the pain was 
pleuritic in nature in the left upper chest, but an x-ray was 
normal.  The Veteran was subsequently afforded a separation 
examination in July 1988, which found his lungs and chest to 
be normal, but he did report having a medical history of 
shortness of breath as well as pain or pressure in his chest.  

In addition, VA medical records dated from October 2004 to 
January 2005 document the Veteran as having a lung granuloma 
for which he underwent a left upper lobe lobectomy as well as 
tuberculosis.  As such, the evidence of record indicates that 
the Veteran had symptomatology in service and has a current 
diagnosis of a lung disorder.  However, the evidence of 
record does not include a medical opinion based on a complete 
review of the medical evidence addressing whether the 
Veteran's current lung disorder is related to his military 
service. See 38 C.F.R. § 3.159(c)(4)(i). Therefore, the Board 
concludes that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any lung disorder that may be present.

In addition, it appears that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the Board notes that VA medical 
records dated in November 2004 indicate that the Veteran 
underwent a left upper lobe lobectomy one month earlier when 
a mass had been found.  A bronchoscopy with a biopsy was also 
performed.  However, the claims file does not contain any 
medical records documenting those procedures.  Nor are there 
any treatment records dated after January 2005.  Such records 
may prove to be relevant and probative to the Veteran's claim 
for service connection for a lung disorder.  Therefore, the 
RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to a lung 
disorder.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:


1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a lung 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for treatment records documenting a left 
upper lobe lobectomy, bronchoscopy, and 
biopsy as well all VA medical records 
dated from January 2005 to the present.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any lung disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, and to 
identify all current lung disorders.  
For each disorder identified, the 
examiner should indicate the approximate 
date of onset and opine as to whether it 
is at least as likely as not that the 
current disorder is related to the 
Veteran's symptomatology in service or 
is otherwise causally or etiologically 
related his  military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





